Citation Nr: 1019371	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  00-03 876	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
variously diagnosed, to include as secondary to service-
connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 1972 to November 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in July 2004, of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In a rating decision in April 2002, the RO denied the claim 
of secondary service connection for a stomach disability and 
the claim of service connection for hypertension to include 
as secondary to service-connected disabilities.  The Veteran 
filed a notice of disagreement in June 2002.  After the RO 
issued a statement of the case in September 2002, the Veteran 
did not perfect the appeal of the claims by filing a 
substantive appeal.  As the RO has not taken any action to 
indicate to the Veteran that the claims remain on appeal, the 
requirement that there be a substantive appeal is not waived.  
Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (VA waives 
objection to timeliness of substantive appeal by taking 
actions that lead the Veteran to believe that an appeal was 
perfected).  As the claims have not been perfected for 
appeal, the Board does not have appellate jurisdiction to 
review the claims.   38 U.S.C.A. § 7105(a); 38 C.F.R. 
§ 20.200. 

In January 2008, the Board remanded the claim of service 
connection for a psychiatric disorder to include as secondary 
to service-connected disabilities for further development.  
As the requested development has been not been completed on 
the question of secondary service connection, further action 
to ensure compliance with the remand directive is required.  
Stegall v. West, 11 Vet. App. 268 (1998).



In December 2009 and in January 2010, the Veteran submitted 
additional evidence and the waived the right to have the 
evidence initially considered by the RO.  

The claim of secondary service connection for a psychiatric 
disorder is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


FINDING OF FACT

A psychiatric disorder, variously diagnosed as major 
depressive disorder and adjustment disorder with depressed 
mood, was not affirmatively shown to have been present in 
service; and a psychiatric disorder, variously diagnosed as 
major depressive disorder and adjustment disorder with 
depressed mood, is unrelated to an injury, disease, or event 
during service. 


CONCLUSION OF LAW

A psychiatric disorder, variously diagnosed as major 
depressive disorder and adjustment disorder with depressed 
mood, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information 
and medical or lay evidence that is necessary to substantiate 
the claim, (2) what portion of the information and evidence 
VA will obtain, and (3) what portion of the information and 
evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On the claim of service connection on a direct basis for a 
psychiatric disorder, the RO provided pre-adjudication and 
post-adjudication VCAA notice by letters, dated in February 
2004, in December 2004, and in January 2008.  The Veteran was 
notified of the evidence needed to substantiate the claim of 
service connection, namely, evidence of current disability; 
evidence of an injury or disease in service or an event in 
service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  The Veteran was notified that 
VA would obtain service records, VA records, and records of 
other Federal agencies and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  The notice included the provisions 
for the effective date of the claim, and for the degree of 
disability assignable. 



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (to the extent there was pre-
adjudication notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim).

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice, the 
claim of service connection was readjudicated as evidenced by 
the supplemental statement of the case, dated in November 
2009.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records and VA records.    

On the claim of service connection on a direct basis for a 
psychiatric disorder, VA has not conducted medical inquiry in 
the form of affording the Veteran a VA examination or 
obtaining a VA medical opinion and further development is not 
required because there is no record of a psychiatric disorder 
during service or evidence that the claimed disorder may be 
associated with an established event, injury, or disease 
during service.  Under these circumstances, a medical 
examination or medical opinion is not required under 
38 C.F.R. § 3.159(c)(4). McLendon v. Nicholson, 20 Vet. App. 
79 (2006). 



As the Veteran has not identified any additional evidence 
pertinent to the claim of service connection on a direct 
basis for a psychiatric disorder and as there are no 
additional records to obtain, the Board concludes that no 
further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).



Evidentiary Standards 

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).  As the Veteran did not 
serve in combat, the provisions of 38 U.S.C.A. § 1154(b) do 
not apply. 

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.   Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nichloson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in 
veterans cases is to be done by the Board)). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 



Analysis 

Direct Service Connection 

The service treatment records contain no complaint, finding, 
history, symptom, treatment, or diagnosis of a psychiatric 
disorder.  On separation examination, the Veteran denied 
having depression or nervous trouble, and the psychiatric 
evaluation was normal.  

On the basis of the service treatment records alone, a 
psychiatric disorder was not affirmatively shown to have been 
present during service, and service connection under 38 
U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.303(a) is not 
established. 

As psychiatric symptoms were not noted in service, as there 
is no competent evidence either contemporaneous with or after 
service that psychiatric symptoms were otherwise noted, that 
is, observed during service, and as the Veteran has not 
asserted in statements otherwise, the principles of service 
connection pertaining to chronicity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) do not apply.  
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

After service, private medical records from June to July 2003 
first document a depressed mood and the diagnosis was major 
depressive disorder.  VA records show that in March 2004 the 
Veteran was prescribed medication for depression.  In June 
2004, the Veteran felt depressed because of his medical 
condition.  In July 2004, the Veteran complained of 
depression due to chronic low back pain.  On VA examination 
in February 2005, the diagnosis was depressive disorder.  On 
VA examination in October 2009, the diagnosis was adjustment 
disorder.  

As for service connection based on the initial documentation 
of a psychiatric disorder after service under 38 C.F.R. § 
3.303(d), a psychiatric disorder is not a condition under 
case law where lay observation has been found to be competent 
to establish a diagnosis and the determination as to the 
presence of the disorder therefore is medical in nature, that 
is, not capable of lay observation.  

Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay 
testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Under certain circumstances, lay evidence can be competent to 
establish a diagnosis of a simple medical condition.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
(noting that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when a layperson is 
competent to identify the medical condition (noting, in a 
footnote, that sometimes the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer)).  

In this case, by regulation the diagnosis of a psychiatric or 
mental disorder requires that the diagnosis conform to the 
Diagnostic and Statistical Manual of Mental Disorders of the 
American Psychiatric Association.  38 C.F.R. § 4.125.  In 
other words, the diagnosis of a psychiatric or mental 
disorder requires that a person be qualified through 
education, training, or experience to offer a medical 
diagnosis.  38 C.F.R. § 3.159.  For this reason, the current 
psychiatric disorder, variously diagnosed, is not a simple 
medical condition.  Jandreau at 1377.  

As the current psychiatric disorder, variously diagnosed, is 
not a condition under case law that has been found to be 
capable of lay observation and it is not a simple medical 
condition, and although lay evidence may be competent to 
establish a diagnosis when a layperson reports a 
contemporaneous medical diagnosis or a lay person is 
describing symptoms at the time which supports a later 
diagnosis by a medical professional, Jandreau at 1377, in 
this case, no health-care professional has concluded or 
expressed the opinion that the current psychiatric disorder, 
variously diagnosed, began in service.  And the Veteran has 
not expressed or implied that the current psychiatric 
disorder actually began during service.

As there is no favorable competent evidence to support a 
finding of direct service connection, the preponderance of 
the evidence is against the claim that the current 
psychiatric disorder, variously diagnosed as major depressive 
disorder and adjustment disorder with depressed mood, first 
diagnosed after service, began in service, applying 
38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.303(a), (b), 
and (d), and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Excluding secondary service connection, service connection on 
a direct basis for a psychiatric disorder, variously 
diagnosed as major depressive disorder and adjustment 
disorder, is denied.


REMAND 

On the claim of secondary service connection for a 
psychiatric disorder, the Veteran argues that the current 
psychiatric disorder, variously diagnosed, was caused by or 
aggravated by his service-connected disabilities. 

In addition to proximate causation, secondary service 
connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995).  

In its Remand in January 2008, the Board directed that the 
Veteran be afforded another VA examination to determine 
whether the current psychiatric disorder, if any, was at 
least as likely as not due to or aggravated by the service-
connected disabilities, namely, pseudofolliculitis barbae, 
hypertrophic spur formation of right olecranon, a left knee 
disability, and a right knee disability.



The requested VA examination was conducted in June 2009.  The 
VA examiner initially expressed the opinion that it was at 
least as likely as not that the adjustment disorder was 
aggravated by the service-connected disabilities because the 
Veteran at least partially attributed his depressed mood to 
his physical health problems.  In October 2009, the RO asked 
the VA examiner to clarify her opinion on the question of 
aggravation.  

In an addendum opinion in October 2009, the VA examiner 
explained that the preponderance of the Veteran's mood 
symptoms were due to his long history of family stressors 
rather than his service-connected disabilities and that it 
could not be determined what manifestations of the adjustment 
disorder were proximately due to that is, were caused, by the 
service-connected disabilities without resorting to mere 
speculation. 

The VA examiner did not readdress the question of 
aggravation, that is, a permanent increase in the underlying 
psychiatric disorder, that is, an irreversible worsening of 
the nonservice-connected psychiatric disorder beyond its 
natural clinical course and character due to service-
connected disabilities as contrasted to a temporary worsening 
of symptoms of the nonservice-connected psychiatric disorder 
due to the service-connected disabilities. 

As the record does not contain sufficient evidence to decide 
the claim on a secondary basis and in order to ensure 
compliance with the Board's remand directive of January 2008 
under Stegall v. West, 11 Vet. App. 268, 271 (1998), further 
development is necessary.



Accordingly, the claim is REMANDED for the following action:

1.  Afford the Veteran a VA psychiatric 
examination by a VA health-care 
professional, who has not previously 
examined the Veteran, to determine 
whether any current psychiatric 
disorder was caused by or aggravated by 
the Veteran's service-connected 
disabilities, namely, 
pseudofolliculitis barbae, hypertrophic 
spur formation of right olecranon, a 
left knee disability, and a right knee 
disability.  

a).  On the question of causation, 
considering accepted medical principles 
and the current medical literature, the 
examiner is asked to address whether, 
singly or combined, the Veteran's self-
consciousness about pseudofolliculitis 
barbae or pain due to the 
musculoskeletal disabilities actually 
caused his current psychiatric 
disorder.  

b).  If actually causation is not shown 
or actual causation can not be 
determined because of the current state 
of medical knowledge or that the cause 
is not know as there are multiple 
potential causes, none more likely than 
not the cause, then the VA examiner is 
asked to address the question of 
aggravation. 

On the question of aggravation, 
considering accepted medical principles 
and the current medical literature, if 
necessary, the examiner is asked to 
address whether singly or combined, the 
Veteran's self-consciousness about 
pseudofolliculitis barbae or pain due 
to the musculoskeletal disabilities 
aggravate his current psychiatric 
disorder. 

In this context, the term "aggravation" 
means a permanent increase in the 
underlying psychiatric disorder, that 
is, an irreversible worsening beyond 
the natural clinical course and 
character of the condition as 
contrasted to a temporary worsening of 
symptoms, due to the service-connected 
disabilities. 

In formulating the opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation as 
it is to find against causation.

The claims folder must be made 
available to the examiner for review.  

2. After the development has been 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


